Citation Nr: 1521718	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  05-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for rheumatoid arthritis of the knees, wrists, and feet, prior to January 30, 2004.

2.  Entitlement to a rating in excess of 20 percent for rheumatoid arthritis of the knees, wrists, and feet, since January 30, 2004.

3.  Entitlement to a rating in excess of 30 percent for rheumatic heart disease and valvular dysfunction, since January 30, 2004.  

4.  Entitlement to a compensable rating for tinea pedis and atopic dermatitis.

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for complex allergies.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant (the Veteran) is represented by: Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to June 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a rating decision of the RO in Los Angeles, California dated in January 2002 and from a rating decision of the RO in Cleveland, Ohio dated in July 2004.

In February 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In a decision dated in June 2014, the Board denied a rating in excess of 10 percent for rheumatoid arthritis from November 18, 1998, through January 29, 2004, denied a compensable rating for rheumatic heart disease from November 18, 1998, through December 31, 2000, granted a 10 percent rating for rheumatic heart disease from January 1, 2001, through January 29, 2004, and granted service connection for bilateral carpal tunnel syndrome.  The Veteran appealed the June 2014 decision to the Veterans Court.  In an Order dated in March 2015, pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated the Board's decision in part, and remanded the issue of entitlement to a rating in excess of 10 percent for rheumatoid arthritis from November 18, 1998, through January 29, 2004 back to the Board for additional development consistent with the JMR.  The parties to the JMR stipulated that the Board's decision to grant service connection for bilateral carpal tunnel syndrome, to grant a 10 percent rating for rheumatic heart disease from January 1, 2001, through January 29, 2004, and to deny a compensable rating for rheumatic heart disease from November 18, 1998, through December 31, 2000, should not be disturbed.  Therefore, those issues are no longer part of this appeal.

In conjunction with the June 2014 decision, the Board remanded for additional development the issues of entitlement to service connection for migraine headaches, entitlement to an evaluation in excess of 20 percent for rheumatoid arthritis of the knees, wrists and feet, since January 30, 2004, entitlement to an evaluation in excess of 30 percent for rheumatic heart disease, valvular dysfunction, since January 30, 2004, entitlement to a compensable evaluation for tinea pedis and atopic dermatitis, and entitlement to service connection for complex allergies.  As will be discussed in the REMAND below, the requested development has not yet been completed and those issues, in addition to the issue of entitlement to a disability rating in excess of 10 percent for rheumatoid arthritis prior to January 30, 2004, are REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In June 2014, the Board remanded for additional development the issues of entitlement to service connection for migraine headaches, entitlement to an evaluation in excess of 20 percent for rheumatoid arthritis of the knees, wrists and feet since January 30, 2004, entitlement to an evaluation in excess of 30 percent for rheumatic heart disease, valvular dysfunction since January 30, 2004, entitlement to a compensable evaluation for tinea pedis and atopic dermatitis, and entitlement to service connection for complex allergies.  

While it appears that some action may have been taken to implement the Board's remand instructions, such as the recent addition to the electronic claims file of a rheumatoid arthritis examination report, there has been no readjudication of these issues or issuance of a supplemental statement of the case.  Indeed, a March 9, 2015 Deferred Rating acknowledges that the Board's remand instructions have not been completed and that development should be undertaken as needed.  

The Veterans Court has held that compliance with a Board remand is not discretionary, and that if the agency of original jurisdiction fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that evidence added to the claims file since the June 2014 remand brings into question whether a diagnosis of rheumatoid arthritis has ever supported in this case.  The diagnosis has never been a well-established one and has been actively questioned by treatment providers both during the period prior to January 30, 2004 and recently.  Indeed, the Veteran's symptomatology has recently been attributed to fibromyalgia (see May 2015 VA examination report).  This raises the question as to whether the disability is more appropriately evaluated under a different diagnostic code, such as 5025.  

Regarding the diagnostic code for rheumatoid arthritis, Diagnostic Code 5002 directs to either rate on the basis of an active process (which, as noted above, is in question) or to consider any "chronic residuals."  However, if there is a determination that a diagnosis of rheumatoid arthritis is not appropriate, there could be no chronic residuals.  Moreover, it is not clear from the record whether the symptoms claimed by the Veteran during the period prior to January 30, 2004 (pain, swelling, and weakness in the hands, knees, and feet) are either "chronic" or are "residuals" of rheumatoid arthritis.  The Board's ability to address many of the stipulations in the JMR depends on a determination as to what are properly considered to be chronic residuals of rheumatoid arthritis.  The Board finds that a medical opinion on this question is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the development instructions in the Board's June 2014 remand are completed.  

2.  Obtain a medical opinion based on claims file review as to the manifestations and severity of the Veteran's rheumatoid arthritis prior to January 30, 2004.  The medical professional is asked to address the following: 

* Was there an active process of rheumatoid arthritis during this period (November 18, 1998, through January 29, 2004), or was another disease process, such as fibromyalgia, active and responsible for the Veteran's reports of multi-joint pain.  
* If it is found that rheumatoid arthritis was an active process during this period, please address the criteria for rheumatoid arthritis as an active process (number of exacerbations per year, impairment of health, etc., see Diagnostic Code 5002).  
* Describe any and all chronic residuals of rheumatoid arthritis during the period in question, including a specific description of the joint or joints affected by chronic residuals, and the nature of the chronic residuals.  Provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's reports of weakness, tenderness, stiffness, and swelling in the hands and various other joints represent chronic residuals of rheumatoid arthritis, whether they are due to another disorder, such as carpal tunnel syndrome, or whether they are non-chronic conditions.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  After the completion of the above, as well as any other indicated development, to include examinations if needed, readjudicate the claims for:

* Higher ratings for rheumatoid arthritis, rheumatic heart disease, dermatitis, and tinea pedis; and
* Service connection for complex allergies and migraine headaches, to include as due to claimed toxic chemical exposure while stationed at Fort McClellan for several months during 1975.  

If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These matters must be afforded expeditious treatment.  The law requires that all issues remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


